Citation Nr: 9918672	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-31 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 17, 1991, 
for payment of pension benefits.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1953 to 
August 1956 and from October 1956 to November 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the December 1993 rating decision, the RO granted pension 
benefits and assigned an effective date of June 17, 1991.  
The appellant appealed the effective date, stating that the 
date should be earlier than June 17, 1991.  In July 1996, the 
Board determined that an effective date earlier than June 17, 
1991, was not warranted.  The appellant appealed the Board's 
decision to The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court").  The parties filed a joint 
motion for remand, which the Court granted on August 6, 1997.  
[citation redacted].  The 
parties agreed that the July 1996 Board decision did not 
provide adequate reasons and bases for its determination that 
June 17, 1991, was the proper date for establishing 
entitlement to pension benefits.  The case was returned to 
the Board, and the Board remanded this claim in August 1998.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

A claim for pension benefits was received on July 28, 1988.



CONCLUSION OF LAW

The effective date of the award for a permanent and total 
rating for pension purposes is July 28, 1988.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that pension benefits were initially granted 
as of June 17, 1991.  That original effective date, selected 
by the RO, was legally unsupportable.  Nothing in the 
appellant's claims file with that date would tend to show a 
change in circumstances on such date.  In the Board's August 
1998 remand, it noted that June 17, 1991, was the date that 
the appellant submitted a VA Form 21-4138, in which he stated 
that he continued to receive treatment and requested the RO 
to obtain the treatment records.  Thus, the RO's 
determination of an effective date of June 17, 1991, was 
based upon a statement from the appellant, where he placed 
the RO on notice of already-existing medical records.  In the 
Board's August 1998 remand, it instructed the RO to review 
the record in its entirety and to identify the law, 
regulation, or Court case that established an effective date 
of June 17, 1991.

In a September 1998 rating decision, the RO determined that 
clear and unmistakable error had occurred in the December 
1993 rating decision, which had granted pension benefits and 
assigned the June 17, 1991, effective date, and that, 
instead, an effective date of February 10, 1993, was 
warranted.  The RO noted that the assignment of the later 
date did not create an overpayment.  The selected effective 
date of February 10, 1993, was the date that the appellant 
had a second hearing at the RO.  In the October 1998 
supplemental statement of the case, the rating specialist 
stated that such date was the date that the RO first learned 
of the appellant's arthritis disabilities and noted that the 
hearing officer who conducted the hearing requested a VA 
examination to determine the extent of the arthritis 
disabilities.  The rating specialist stated that prior to 
February 10, 1993, the RO had not been placed on notice that 
the appellant had any arthritis disabilities.  Thus, the RO 
determined that based upon the facts found, the effective 
date should be February 10, 1993.  See 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1998).

The Board disagrees with the RO's first determination of an 
effective date of June 17, 1991, and the current 
determination of an effective date of February 10, 1993.  In 
an October 1985 VA outpatient treatment report, the appellant 
was noted to have cervical and shoulder problems.  In a 
November 1989 VA examination report, the VA examiner noted 
that the appellant was unable to squat.  At a September 1990 
RO hearing, the appellant reported that his legs kept giving 
out on him.  He testified that his legs would swell up and 
that he had been told that he could not stand or sit for long 
periods of time.  He also reported that he had been seen at 
the VA mental health clinic on a regular basis because he was 
having psychiatric problems.  He additionally reported a 
potential nervous system disability.  He further reported 
that that his knees gave out on him and made complaints 
referable to his back.  All these dates precede June 17, 
1991, and February 10, 1993.

At the time of the appellant's second RO hearing (February 
10, 1993), the RO was placed on notice of orthopedic 
problems, which would have required investigation.  In this 
regard, the appellant voiced complaints involving his 
shoulder and cervical spine.  As noted above, the appellant 
had expressed numerous complaints at the September 1990 
hearing.  Although initial VA examinations gave inadequate 
findings, a VA examiner in November 1989 noted the 
appellant's inability to squat.  This constitutes clear 
evidence of functional impairment that was ignored by the RO.  
The rationale of the RO that it was not until the February 
10, 1993, hearing that VA was placed on notice of orthopedic 
problems is incorrect.

There is an argument to be made that the first examination 
demonstrating unemployment is the August 1993 VA 
examinations.  However, historical review of the record shows 
that such examinations simply confirmed that which had been 
stated by the appellant in the September 1990 RO hearing and 
at prior VA examinations.  Hazan v. Gobber, 10 Vet. App. 511 
(1997).  We hold that the absence of an adequate examination 
in 1989 is not, on this record, a plausible basis for denying 
pension.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, the Board assigns an effective date of July 28, 1988, 
the original date of claim for pension.  The Board 
appreciates the RO's confession of clear and unmistakable 
error as to the December 1993 rating decision; however, the 
Board finds that the confession did not go far enough.


ORDER

An effective date of July 28, 1988, for pension benefits is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

